DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Methods, Apparatus, and Systems for Enhanced Multi-Radio Container Node Elements Used in a Wireless Node Network” By Skaaksrud 2017/0280289 (“Skaaksrud”)

With regard to claims 1, 8, and 15, While Saaksrud discloses a system (related method, and related non-transitory computer-readable storage medium) comprising a server configured to:	receive a request to locate a…device (Saaksrud at ¶¶14, and 868-869);;	determine one or more prior locations of the user device;	determine a plurality of search devices in proximity to each one or more prior locations (Saaksrud at ¶¶868-869 where the container node's controller may generate a location control message related to the package ID node and send it to one of the node's transceivers. That transceiver may select different subsets of its antenna elements to receive an inbound wireless signal from the package ID node in response to the location control message, and detect reception information about what was received for each of the subsets before providing that detected reception information to the container node controller. The controller then determines a location of the package ID node relative to the logistics container based upon the detected reception information, and then another separate transceiver of the container.  ;	send a request to one or more of the plurality of search devices to locate the user device, including a wireless identifier associated with the user device (Saaksrud at ¶¶868-869 where the container node's controller may generate a location control message related to the package ID node and send it to one of the node's transceivers. That transceiver may select different subsets of its antenna elements to receive an inbound wireless signal from the package ID node in response to the location control message, and detect reception information about what was received for each of the subsets before providing that detected reception information to the container node controller. The controller then determines a location of the package ID node relative to the logistics container based upon the detected reception information, and then another separate transceiver of the container.  ;	and determine a current location of the user device based on one or more responses from the search devices that indicate the responding search devices detected the wireless identifier (Saaksrud at ¶¶868-869;).
However, Saaksrud in one embodiment does not disclose that the requesting device is a “user” device.  Nonetheless, this too is known in the art of communications.  In a different embodiment, Saaksrud discloses this.  Saaksrud at ¶138 discloses that the device that interacts with the system can be a smartphone or tablet.  
With regard to claims 2, 9, and 16 , Saaksrud discloses the system of claim 1, related method and related medium, wherein the user device includes a mobile phone Saaksrud at ¶138 discloses that the device that interacts with the system can be a smartphone or tablet.  

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Methods, Apparatus, and Systems for Enhanced Multi-Radio Container Node Elements Used in a Wireless Node Network” By Skaaksrud 2017/0280289 (“Skaaksrud”) over “System And Method For Location Based Exchanges Of Data Facilitiating Distributed Locational Applications” by Johnson US 201902310971
With regard to claism , 10, and 17, While Saaksrud discloses the system of claim 1 related method and related medium, Saaskrud does not explicitly state that which is known within the art of telecommunications/electrical engineering as evidenced by Johnson. Johnson discloses wherein prior location includes a last known geographic location (Johnson at ¶337 where the system notes that the current location is different than the previous location)
Reasons to combine: Johsnon at ¶76 speaks to how it is advantageous to include using past location history in the current location history determination. Therefore it would have been obvious to one of ordinary skill in the art to look at Johnson and combine this feature with other location estimation references.

With regard to claims , 11, and 18, Saaksrud in view of Johnson discloses the system of claim 3 related method and related medium wherein the geographic location includes a location indicated by a user mobile phone  (Johnson at Fig2D elements 232 through 236 where the mobile station sends a “whereabouts” data record, which is synonymous with sending and indicating its location) at ¶48 where the system determines a last known location of the mobile phone,  Examiner notes Applicant’s use of the word “indicated”.  While it may appear that Applicant’s invention should be directed to the location being supplied by the user mobile phone, the claim as written when encompassing the scope of claim 3 would read as “…included a last known geographic location including one indicated by a user mobile phone” )..
With regard to claims 5, 12, and 19 , Saaksrud in view of Johnson discloses the system of claim 1 related method and related medium, wherein the request includes one or more previous device locations used as the prior locations (Johnson at ¶374 where the signaling includes receiving previous locations).
With regard to claims 6, 13, and 20, Saaksrud in view of Johnson discloses the system of claim 1 related method and related medium wherein current location of the user device is determined as a reported location of at least one of the responding search devices (Johnson at ¶378).
With regard to claims 7 and 14 , Saaksrud in view of Johnson discloses the system of claim 1, wherein the current location of the user device is determined based on triangulation based on reported locations of a plurality of the responding search devices (Johnson at ¶¶ =374-378).

Documents Considered but not Relied Upon
The documents below were considered.
A. “System And Method For Locating A Mobile Communication Terminal In A Geographical Area” by Versteeg, US20090156230A1   (Versteeg at ¶48 where the system determines a last known location of the mobile phone).

Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be unpersuasive.  Applicant is reading a requirement into claim mapping (that each element be individually mapped on a 1:1 basis with the reference) for the prima facie case to be met.  This is not an element of patent law. See In re Jung.  Applicant incorrectly asserts that the office did not meet its burden for a prima facie case regarding the element “determine one or more prior locations of the user device”.  Applicants arguments regarding GPS location information versus RFID is not persuasive as it is not commensurate in scope with the claims, and RFID can be used for location determination purposes.


Conclusion
 	Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642